Citation Nr: 1034061	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a left leg above-the-
knee amputation on a direct-incurrence basis.

2.  Entitlement to service connection for a chest scar, as 
secondary to vein bypass surgery of the left leg.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1971 to January 
1973.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on 
brokerage for the RO in Detroit, Michigan.  In November 2008, a 
Travel Board hearing was held before the undersigned Veterans Law 
Judge and a transcript of that hearing is of record.

In a decision dated in March 2009, the Board denied the 
appellant's claims.  The appellant appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an Order dated in March 2010, the Court granted a Joint Motion 
for Remand submitted by the parties to the litigation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion observed that attempt should have been made to 
acquire all records of treatment of the Veteran from the Central 
Michigan Community Hospital.  The appellant submitted a VA Form 
21-4142, Authorization and Consent to Release Information, in 
April 2006, for records from the Central Michigan Community 
Hospital from a September 1999 surgery.  Although records from 
Central Michigan Community Hospital from September 1999 have been 
associated with the file, the Joint Motion noted that there was 
no indication that the records were complete or that VA made an 
attempt to request all records of treatment of the Veteran from 
the Hospital.  Additionally, in an April 2004 VA Form 21-4142, 
the appellant also requested records from Central Michigan 
Community Hospital from February 2001 to March 2001, and from the 
Ingham Regional Medical Center from April to June 2001.  However, 
there is no indication that VA made an attempt to request those 
records.  Thus, records should be requested from the Central 
Michigan Community Hospital and Ingham Regional Medical Center.  

In a statement received in April 2004, the appellant indicated 
that he had received treatment at the VA medical centers (VAMC) 
in Detroit and Saginaw, Michigan.  The claims folder also 
contains records from the VAMC in Saginaw, Michigan, which 
identified treatment at the VAMC in Ann Arbor, Michigan.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of the 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As the VA treatment 
records may provide information pertinent to the issues on 
appeal, an effort should be made to locate these VA treatment 
records and any other pertinent VA treatment records so that they 
may be associated with the appellant's claims folder.  See 38 
C.F.R. § 3.159(c)(2).    

There also appear to be outstanding Social Security 
Administration records.  A February 2007 VA inquiry indicates 
that the appellant is receiving Social Security Administration 
benefits.  As such, VA has been put on notice of the possible 
existence of relevant SSA records.  The claims folder does not 
reflect that the RO has requested the records from Social 
Security Administration.  Because the SSA records may be 
pertinent to the adjudication of the appellant's claims, the 
Board finds that reasonable efforts should be made to obtain 
them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) 
(noting that VA has a duty to obtain SSA records when they may be 
relevant).

Additionally, the appellant should be provided with a VA 
examination.  The appellant contends that scar tissue caused by 
his involvement in a car accident in service led to his left leg 
above-the-knee amputation.  In McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that medical evidence which suggests 
a nexus but is too equivocal or lacking in specificity to support 
a decision on the merits may trigger VA's duty to provide a 
medical opinion.  A September 1971 service treatment record 
indicates that the appellant was involved in a truck accident.  
In a statements dated February 2007, the appellant, his wife, and 
son indicated that a doctor told them he had found a massive 
amount of scar tissue that was shutting off the blood flow to the 
appellant's lower extremities.  The appellant stated that the 
doctor asked him if he could remember having any trauma to his 
back and chest area, such as a car accident.  The appellant 
reported that the only car accident he was involved in was the 
truck accident in service.  Thus, as the evidence suggests a 
nexus, the Board finds that the appellant should be seen for a VA 
examination to determine whether his left leg above-the-knee 
amputation was caused by any residuals of the in-service truck 
accident.

With regard to the claim for entitlement to service connection 
for a chest scar, as secondary to vein bypass surgery of the left 
leg, the Board notes that the appellant was not provided with 
adequate notice under the Veterans Claims Assistance Act of 2000 
(VCAA) as to what evidence is necessary to substantiate a 
secondary service connection claim.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Thus, notice of the evidence necessary 
to substantiate a secondary service connection claim should be 
provided to the appellant.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VCAA notice of 
the evidence necessary to substantiate a 
secondary service connection claim, with 
regard to the appellant's claim for 
entitlement to service connection for a chest 
scar, as secondary to vein bypass surgery of 
the left leg.

2. Request all records of treatment of the 
appellant from Central Michigan Community 
Hospital, in include from February to March 
2001, and from September 1999, and all 
records of treatment of the appellant from 
Ingham Regional Medical Center, to include 
from April to June 2001, concerning his right 
leg amputation.  Contact the appellant if 
necessary to obtain new VA Forms 21-4142, 
Authorization and Consent to Release 
Information, from him.  If no such records 
are available, the claims folder must 
indicate the fact.

3. Obtain all of the appellant's VA treatment 
records, including records from the VAMCs in 
Detroit, Saginaw and Ann Arbor, Michigan, not 
already of record.  If no such records are 
available, the claims folder must indicate 
this fact.

4.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning any award of 
disability benefits, including any medical 
records used to make the decision.  If the 
search for these records yields negative 
results, this fact should be clearly noted in 
the claims folder.  Also, provide the 
appellant with notice of any inability to 
obtain these records.

5.  Following completion of the above, 
schedule the appellant for a VA examination 
to determine whether it is at least as likely 
as not that his left leg above-the-knee 
amputation is etiologically related to his 
military service, to include residuals of 
injuries sustained in the September 1971 
truck accident in service.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report. 

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

6.  Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for a left leg above-the-knee amputation, on 
a direct-incurrence basis, and entitlement 
to service connection for a chest scar, as 
secondary to vein bypass surgery of the left 
leg.  If any benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


